            Case 1:20-cv-00807-JKB Document 68 Filed 08/16/21 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

AMBIMJB, LLC                                    *

        Plaintiff                               *

v.                                              *   Case No.: 1:20-cv-00807-JKB

STRATEGIC ARMORY CORPS, LLC,                    *

        Defendant                               *

*       *          *   *     *         *    *       *      *       *      *       *      *

       DEFENDANT STRATEGIC ARMORY CORPS’ OPPOSITION TO PLAINTIFF’S
         MOTION FOR ENTRY OF FINAL JUDGMENT ON COUNT I (BREACH OF
      CONTRACT) OF PLAINTIFF’S SECOND AMENDED COMPLAINT, ENTRY OF
     FINAL JUDGMENT ON ALL COUNTS OF DEFENDANT/COUNTER-PLAINTIFF’S
        COUNTERCLAIM, AND FOR AN AWARD OF PREJUDGEMENT INTEREST
        Defendant Strategic Armory Corps, LLC (“SAC”), by its undersigned counsel, respectfully

submits this Opposition to Plaintiff’s Motion for Entry of Final Judgment on Count I (Breach of

Contract) of Plaintiff’s Second Amended Complaint, Entry of Final Judgment on all Counts of

Defendant/Counter-Plaintiff’’s Counterclaim, and for an Award of Prejudgment Interest (“Motion

for Entry of Final Judgment”) filed by Plaintiff AMBIMJB, LLC (“AMBI”), and in support

thereof, states:

                                  I.       INTRODUCTION

        AMBI, after being granted summary judgment on one of the two counts it brought in this

litigation, now urges this Court to enter final judgment on Count I (Breach of Contract), while

Count II (Unjust Enrichment) remains pending. Notwithstanding a complete dearth of support,

AMBI attempts to fragment this proceeding and create a scenario which will certainly result in

piecemeal litigation. As elaborated below, no compelling reasons exist to grant the extraordinary
         Case 1:20-cv-00807-JKB Document 68 Filed 08/16/21 Page 2 of 8



remedy contemplated in Federal Rule of Civil Procedure 54(b), and this Court should decline

AMBI’s invitation to depart from the norm and certify the judgment entered in Count I as final.

                      II.     RELEVANT FACTUAL BACKGROUND

       This action arises from an August 24, 2018 Agreement between AMBI and SAC where

SAC acquired the rights to a patent and invention claimed therein purportedly developed and

owned by AMBI. The parties conducted discovery and submitted dispositive motions, with both

parties submitting motions for summary judgment. On March, 11, 2021, this Court entered an

Opinion (ECF No. 55) and Order (ECF No. 56) granting Plaintiff’s Motion for Summary Judgment

(ECF No. 43) on its breach of contract claim and denying SAC’s Cross-Motion for Summary

Judgment (ECF No. 49) on Plaintiff’s unjust enrichment claim. As a result, Plaintiff’s claim for

unjust enrichment remains to be adjudicated.

       On August 2, 2021, AMBI submitted its Motion for Entry of Final Judgment. ECF No.

67. In this motion, AMBI requests this Court to enter final judgment as to Count I (Breach of

Contract) and as to all counts in SAC’s Counterclaim in favor of AMBI, while Count II (Unjust

Enrichment) remains unadjudicated. Additionally, AMBI’s Motion for Entry of Final Judgment

seeks prejudgment interest in the amount of $108,328.77.

       For reasons discussed below, this Court should refuse to deviate from the norm and deny

AMBI’s Motion for Entry of Final Judgment.

                                  III.    LEGAL STANDARD

       The Federal Rules of Civil Procedure provide:

       When an action presents more than one claim for relief—whether as a claim,
       counterclaim, crossclaim, or third-party claim—or when multiple parties are
       involved, the court may direct entry of a final judgment as to one or more, but fewer
       than all, claims or parties only if the court expressly determines that there is no just
       reason for delay. Otherwise, any order or other decision, however designated, that
       adjudicates fewer than all the claims or the rights and liabilities of fewer than all


                                                  2
          Case 1:20-cv-00807-JKB Document 68 Filed 08/16/21 Page 3 of 8



        the parties does not end the action as to any of the claims or parties and may be
        revised at any time before the entry of a judgment adjudicating all the claims and
        all the parties’ rights and liabilities.

Fed. R. Civ. P. 54(b). The Fourth Circuit has made clear that an entry of a final judgment under

Rule 54(b) when less than all the claims have been adjudicated is not to be granted lightly. See

Braswell Shipyards, Inc. v. Beazer East, Inc., 2 F.3d 1331, 1335-37 (4th Cir.1993) (noting that “it

will be a rare case where Rule 54(b) can appropriately be applied when the contestants on appeal

remain contestants below.”). Indeed, “[t]he chief purpose of a Rule 54(b) certification is to prevent

piecemeal appeals when multiple claims are resolved in the course of a single lawsuit.” Id. at

1335.

        Certification under Rule 54(b) “is recognized as the exception, rather than the norm” and

“should neither be granted routinely, nor as an accommodation to counsel.” Braswell Shipyards,

2 F.3d at 1335 (internal citations omitted); see also CapitalSource Fin., LLC v. Delco Oil, Inc.,

608 F. Supp. 2d 655, 669 (D. Md. 2009) (“As the Supreme Court has cautioned, Rule 54(b)

certification is not something to be granted lightly, but a remedy [that] should be reserved for the

infrequent harsh case.”) (brackets in original; internal quotations omitted).

        Thus, the party seeking Rule 54(b) certification bears the burden of demonstrating “that

the case warrants certification through a two part test.” Henson v. Santander Consumer USA, Inc.,

No. CIV.A. RDB-12-3519, 2015 WL 433475, at *3 (D. Md. Feb. 2, 2015), aff'd, 817 F.3d 131 (4th

Cir. 2016), aff'd, 137 S. Ct. 1718, 198 L. Ed. 2d 177 (2017). First, the district court must ascertain

whether the judgment in question is in fact final. Id. Second, the district court must expressly

determine that there is no just reason for delay. Id. (stating “[t]his review is tilted from the start

against fragmentation of appeals.”) (internal quotations omitted). In undertaking this inquiry, a

district court must consider five factors:



                                                  3
          Case 1:20-cv-00807-JKB Document 68 Filed 08/16/21 Page 4 of 8



        (1) the relationship between the adjudicated and unadjudicated claims; (2) the
        possibility that the need for review might or might not be mooted by future
        developments in the district court; (3) the possibility that the reviewing court might
        be obliged to consider the same issue a second time; (4) the presence or absence of
        a claim or counterclaim which could result in a set-off against the judgment sought
        to be made final; (5) miscellaneous factors such as delay, economic and solvency
        considerations, shortening the time of trial, frivolity of competing claims, expense,
        and the like.

Id. (quoting Braswell Shipyards, 2 F.3d at 1335-36).

                                       IV.     ARGUMENT

        AMBI has failed to meet its burden to demonstrate that this Court should fragment the

claims in this litigation and enter final judgment as to Count I (Breach of Contract) and all of

SAC’s counterclaims in favor of AMBI while Count II (Unjust Enrichment) remains pending. In

essence, AMBI is attempting to “have its cake and eat it too” by attempting to skirt the fact that it

chose to bring two claims against SAC, and therefore, must wait until both claims are fully

adjudicated before pursuing enforcement of a final judgment.

    A. There are no special or compelling circumstances to justify extraordinary relief under
       Rule 54(b).
        In its Motion for Entry of Final Judgment, AMBI conspicuously fails to support the second

prong of the Rule 54(b) test, i.e., that there is no just reason for delay. Rather, AMBI simply avoids

this necessary element in its effort to convince the Court that piecemeal litigation is justified here.

The fact of the matter is that just reasons for delaying certification of Count I as a final judgment

exist and this Court should decline AMBI’s invitation to deviate from the norm and bifurcate the

claims in this litigation.

        First, the parties to both the trial court and any appellate proceedings filed by SAC if the

judgment as to Count I is finalized would be identical; militating against the use of Rule 54(b).

See Braswell Shipyards, 2 F.3d 1331 at 1336 (“[W]e note that the fact the parties on appeal remain

contestants below militates against the use of Rule 54(b).”). In addition to this, none of the relevant

                                                  4
          Case 1:20-cv-00807-JKB Document 68 Filed 08/16/21 Page 5 of 8



factors outlined by the Fourth Circuit to support invoking Rule 54(b) are present here. AMBI’s

breach of contract and unjust enrichment claims arise out of a common nucleus of facts, i.e., the

parties’ dealings before, during, and after entering into the Agreement. While the claims present

slightly different questions of law, both claims seek the same form of relief, monetary damages,

arising from the same relationship involving the same parties.

       Should AMBI prevail on the unadjudicated unjust enrichment claim, SAC will be in the

predicament courts seek to avoid by treating Rule 54(b) as the exception rather than the norm:

SAC will be forced to pursue two separate appeals from a single matter with the same underlying

fact pattern. Thus, granting AMBI’s Motion for Entry of Final Judgment would defeat one of the

primary purposes of Rule 54(b) because it will result in a strong likelihood of piecemeal appeals.1

See Costar Grp. Inc. v. LoopNet, Inc., 172 F. Supp. 2d 747, 750 (D. Md. 2001) (denying Rule

54(b) motion “in line with the general policy of the court disfavoring piecemeal appeals[.]”);

accord CapitalSource Fin., LLC, 608 F. Supp. 2d at 668 (“Because of the importance of preventing

piecemeal appeals of a case …”).

       Additionally, AMBI has failed to allege, much less support any claim, that it would suffer

undue hardship if final judgment is not entered on Count I prior to the resolution of Count II. As

discussed above, Rule 54(b) allows Courts to provide relief to litigants that would suffer from

undue hardship if final judgment is not entered on an adjudicated claim. Braswell Shipyards, supra.

AMBI’s Motion for Entry of Final Judgment does not allege that it will suffer from undue hardship

if final judgment is not entered on Count I.




1
       The same result could potentially occur should SAC prevail at trial on Count II as AMBI
could very well seek to overturn the ruling on appeal.
                                                5
            Case 1:20-cv-00807-JKB Document 68 Filed 08/16/21 Page 6 of 8



        Further, AMBI’s Motion for Entry of Final Judgment fails to support a finding that this is

“the infrequent harsh case” that warrants Rule 54(b) certification. CapitalSource Fin., LLC, 608

F. Supp. 2d at 669. AMBI’s conspicuous silence on these issues is no doubt attributable to the fact

that no evidence exists that it will suffer any hardship if its motion is denied, nor are there any

facts to support the notion that this is the “infrequent harsh case” that warrants certification. AMBI

deliberately chose to bring two claims against SAC and now must wait for both claims to be fully

adjudicated before obtaining a final judgment.

        In sum, there is no reason for this Court to enter final judgment on Count I while Count II

remains to be adjudicated, and AMBI. All relevant factors militate against granting AMBI’s

Motion for Entry of Final Judgment and AMBI has failed to meet its burden of proving otherwise.

                                      V.      CONCLUSION

        For the reasons discussed above, Defendant Strategic Armory Corps, LLC respectfully

requests that this Court deny Plaintiff AMBIMJB, LLC’s Motion for Entry of Final Judgment on

Count I (Breach of Contract) of Plaintiff’s Second Amended Complaint, Entry of Final Judgment

on all Counts of Defendant/Counter-Plaintiff’s Counterclaim, and for an Award of Prejudgment

Interest.




                                                  6
         Case 1:20-cv-00807-JKB Document 68 Filed 08/16/21 Page 7 of 8




Date: August 16, 2021                      Respectfully submitted,

                                           /s/ Steven E. Tiller
                                           Steven E. Tiller (Bar No. 11085)
                                           Timothy R. Willman (Bar No. 21088)
                                           Whiteford, Taylor & Preston, LLP
                                           Seven Saint Paul Street, Suite 1500
                                           Baltimore, Maryland 21202-1636
                                           stiller@wtplaw.com
                                           twillman@wtplaw.com
                                           (410) 347-9425
                                           (410) 223-4325

                                           Attorneys for Strategic Armory Corp LLC




                                       7
         Case 1:20-cv-00807-JKB Document 68 Filed 08/16/21 Page 8 of 8



                              CERTIFICATE OF SERVICE

      I hereby certify, that on this 16th day of August, 2021, the foregoing was served via the

Court’s CM/ECF filing system on:

                              Gregory A. Dorsey, Esquire
                              Kelly Dorsey, P.C.
                              10320 Little Patuxent Parkway
                              Suite 608
                              Columbia, Maryland 21044
                              gdorsey@kellydorseylaw.com

                              Attorneys for Plaintiff


                                                   /s/ Timothy R. Willman
                                                   Timothy R. Willman




                                               8
